DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 8-9, and 16 were amended, claims 4, 7, 11, 14, 18, and 20 were canceled, and new claims 21-23 were added in the reply filed January 6, 2022.  Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-23 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims do not recite an abstract idea and that the invention "is not merely organizing human activity but coordinating and verifying electronic information."  Remarks, 9.  The Remarks do not explain why "coordinating and verifying electronic information" is not abstract.  It describes activities in ineligible cases such as CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011).  "The features of claims 1, 9, and 16 do not recite any activity of humans and/or between humans and computers and cannot be mentally performed by a human."  Remarks, 9.  It is plain from both the Specification and the claims themselves that the "user" recited is a human being who wishes to charge their vehicle.  With respect to mental performance of the method, this is not a basis of the rejection.  
The "computer implementation" argued (e.g., sending and receiving signals—Remarks, 10) merely set forth the general link to a technological environment.  See e.g. Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions required by the method claims."  "The features accordingly provide an improvement to an existing technology with respect to providing electronic reservations for user(s) with respect to the utilization of charging 1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  
For the same reasons, these features do not set forth significantly more than the abstract idea.  See Remarks, 11.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  
"The treatment of Diehr by the Supreme Court demonstrates that the 'significantly more' requirement need not require much more than input of data and performance of repeated calculation of that data by a computer to transform a patent ineligible abstract idea into a patent eligible application of that idea."  Remarks, 12.  This is an inaccurate statement regarding the holding of Diehr, which controlled the transformation of physical materials by the opening of a rubber mold press based on the calculations.  Diamond v. Diehr, 450 U.S. 175 (1981).  "Amended claims 1, 9, and 16 are linked a particular technological environment and when viewed in combination amount to significantly more than a judicial example."  Remarks, 12.  Linkage to a . 
Applicant's arguments filed with respect to the rejections made under § 102 have been fully considered but they are not persuasive.  The broad term "first entity" reads on the ETSN affiliate network in Karner, which acts as an intermediary between the charging station owner and the users (see ¶¶ 0040-41).  The generically recited purchase also reads on the purchase of a membership from the ETSN.  Accordingly, the rejections are maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-23, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including reserving, for a first entity, a charging window of time for a charging station, wherein the charging window is reserved from a second entity that manages the charging station; receiving a reservation request for a charging session from an account of a user, having a vehicle, with the first entity, wherein the charging session corresponds to a period of time within the charging window; determining a membership benefit associated with the reservation request, wherein the membership benefit is based on a purchase of the user from the first entity; 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the future vehicle charging behaviors of persons and related commercial relationships with charging service provider entities (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).    
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring charging session reservation information presented to a user based on, e.g., membership data or time data; ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019)—managing a network-controlled vehicle charging station).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (system, modules, non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor—see published Specification ¶¶ 0024, 30, 33-34 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit aspects of organizing human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (another module is introduced in claim 7, but the same rationale of those in claim 1 also applies).  This rationale also applies to the communication system of the charging station recited in claims 21-23
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea without adding any new additional elements (another module is introduced in claim 7, but the same rationale of those in claim 1 also applies, the same is true for the communication system of the charging station in claims 21-23—this merely further narrows the general link to a technological environment).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karner, et al., U.S. Pat. Pub. No.  2012/0197693 (Reference A of the PTO-892 part of paper no. 20211005).
As per claim 1, Karner teaches a system for providing reserved charging, the system comprising: 
a reservation module configured to reserve a charging window of time for a charging station, wherein the charging window is reserved for a first entity from a second entity that manages the charging station (¶¶ 0058, 71); 
a request module configured to receive a reservation request for a charging session from an account of a user, having a vehicle, with the first entity, wherein the charging session corresponds to a period of time within the charging window (¶¶ 0057-59); 
a membership module configured to determine a membership benefit associated with the reservation request, wherein the membership benefit is based on a purchase of the user from the first entity (¶¶ 0057, 74-75, 80); 
a schedule module configured to schedule the charging session for the user during the charging window reserved by the first entity from the second entity based on the membership benefit of the user (¶¶ 0057, 63); and
a verification module configured to verify the vehicle corresponding to the account is present at the charging station corresponding to the charging session based on comparing charging data received from the second entity to account data from the account (¶¶ 0064-65, 68). 
As per claim 2, Karner teaches claim 1 as above.  Karner further teaches the membership benefit confers scheduling options for the charging window (¶¶ 0057, 74-75). 
As per claim 3, Karner teaches claim 2 as above.  Karner further teaches the scheduling options include one or more of an increased number of charging sessions, longer charging durations, and longer booking window (¶¶ 0057, 74-75). 
As per claim 5, Karner teaches claim 1 as above.  Karner further teaches the account includes a set of points (¶ 0164—credits), and wherein the membership benefit is based on a membership level commensurate with a subset of the set of points being redeemed in the reservation request (¶ 0115). 
As per claim 6, Karner teaches claim 1 as above.  Karner further teaches the reservation request includes scheduling options, and wherein the schedule module is further configured to approve or deny the reservation request based on the membership benefit (¶¶ 0057, 64, 74-75). 
As per claim 8, Karner teaches claim 1 as above.  Karner further teaches the charging session corresponds to a parking area, and wherein the schedule module is further configured to transmit a notification to the account identifying a specific charging station prior to the charging session (¶¶ 0063, 71). 
As per claims 9-10, 12-13, and 15, Karner teaches a method for providing reserved charging, the method comprising: steps implementing the functions of analogous claims 1-2, 5-6, and 8 (see citations above).
As per claim 16-17 and 19, Karner teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor to perform a method comprising: steps implementing the functions of analogous claims 1-2 and 6 (see citations above; also ¶ 0174).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karner, et al. in view of Chung, et al., Design of RFID Mesh Network for Electric Vehicle Smart Charging Infrastructure, Proceeding of the 2013 IEEE International Conference on RFID Technologies and Applications, Sep. 4-5, 2013 (Reference U of the attached PTO-892).
As per claims 21-23, Karner teaches claims 1, 9, and 16 as above.  Karner does not explicitly teach the account data includes an account communication address of the vehicle, and wherein the verification module receives a present communication address as the charging data for a charging vehicle from a communication system of the charging station and compares the account communication address to the present communication address to verify the vehicle at the charging station.  However, this is taught by Chung (§ III. B.).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Chung—namely, to provide more authentication that does not require actions by the user.  Moreover, this is merely a combination of old elements in the art of charging vehicles.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628